Title: To Thomas Jefferson from Robert Walsh, 27 July 1823
From: Walsh, Robert
To: Jefferson, Thomas


Dear Sir
Philadelphia
July 27h 1823
Mr Patterson, President of the A. P. S. communicated to me, a few days ago, a letter from you to him touching the communication of literary & scientific intelligence to M. Julien at Paris. The subject was referred to me as Corres: Sec: of the Society and your recommendation alone would be sufficient to obtain the most regular attention to it on my part.  I think it well to mention to you that, for some time past, I have sent to Mr Bearley, our consul at Havre, a collection of the new American Production, in science & literature, intended for the use of Mr. Julien. The best mode of imparting the information denied, is to send the numbers of our periodical journals as they appear.I tender my very respectful compls to your excellent family & am, with the highest consideration and esteem,Dear Sir, your faithful servantRobert Walsh Jr